Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Species CD3+ in claims 1-26 filed November 16, 2020 is acknowledged and has been entered.  However, upon further consideration, all other species in claim 18 have been rejoined for prosecution on the merits.  Accordingly, claims 1-26 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is August 31, 2018 which is the filing date of Provisional Application Number 62/725,750 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 in step d) recites the broad recitation “a vectorial force,” and the claim also recites “such as centrifugal force” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 2 is ambiguous in reciting, “perfluorocarbon gas cores encompassed by lipid or phospholipid shells” because it is unclear how gas cores encompass lipid or phospholipid shells.  Perhaps, Applicant intends, “perfluorocarbon gas cores encapsulated by lipid or phospholipid shells”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rychak et al. (US 2015/0219636).  
	Rychak et al. teach a method for isolating target cells from a blood sample using a plurality of buoyant reagents comprising perfluorocarbon gas encapsulated by lipids or phospholipids into buoyant microbubbles (Abstract; [0009, 0010]).  The method comprises: A) mixing in an open container B ([0020, 0023]; Figure 4ii) (i) an undiluted blood sample (heterogeneous cell mixture) having a volume of 300 µl (10 ml. or less, 5 ml. or less, 3 ml. or less, 1-3 ml.) ([0051, 0299]; Example 16), and (ii) binding agents comprising a) a primary antibody (binding agent: monoclonal antibody) [0052, 0164] that specifically binds to a cellular epitope on the target cells [0053, 0068], and b) biotin (a first linker) bound to the primary antibody [0075, 0233, 0235, 0236], especially [0270].  The mixing occurs for a time and under conditions suitable to promote binding of the primary antibody to the target cell to generate primary antibody-target cell complexes.  The method further comprises B) contacting the primary antibody-target cells in the undiluted sample with a plurality of buoyancy reagents; wherein each buoyancy reagent comprises streptavidin (SA: second linker) bound to the buoyancy reagent [0075, 0235], and wherein the SA binds to the biotin [0233, 0235], especially [0270].  The contacting occurs for a time and under conditions suitable to promote binding of the streptavidin to the biotin to generate undiluted buoyant reagent- attached target cell mixture [0056, 0168, 0169].  The method further comprises C) diluting the undiluted buoyant reagent- 
In Examples 16 and 18, Rychak et al. show isolating target cells that comprise any one or more of cell surface immunophenotypes comprising one or more of CD3+, CD4+, CD8+, CD14+, CD16+, CD19+, CD25+, CD34+, CD45+, CD56+, and CD117+.  These target cells are not platelets or red blood cells ([0304]; Example 16; Example 18). Rychak et al. teach that the buoyant reagents or microbubbles are gas-filled bubbles which may comprise perfluorocarbon gas cores [0148] encapsulated by lipid or phospholipid (phosphatidylcholine) ([0091, 0106, 0107, 0132, 0262]; Table 4). The gas-filled bubbles have a mean size volume of 6-10 µm3 (about +/-5 µm3); and a mean size diameter of between about 1.5 - 4 µm [0159, 0255, 0257].  Rychak et al. teach that the buoyant reagent is optimized to have a streptavidin ligand density (i.e. present) of greater than 20,000 molecules per um2, greater than 25,000 molecules per um2, or greater than 26,000 molecules per um2 (between 1-50,000 molecules per MB) [0017, 0080, 0087, 0272]. Rychak et al. show that the microbubbles are present in the contacting step at a concentration of at least 4 x 108 per ml (2-4 x 109, 2-4 x 1011) 

5.	No claims are allowed.

Remarks
6.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
LIOU et al. (Buoyancy-Activated Cell Sorting Using Targeted Biotinylated Albumin Microbubbles PLoS ONE 10(5): e0125036. Pp. 1-15 (May 20, 2015)) teach a method for isolating target cells from a blood sample referred to as Buoyancy-Activated Cell Sorting (BACs).  The method comprises mixing in an open container a blood sample (heterogeneous cell sample) containing breast cancer cells or circulating tumor cells (CTCs), and binding agents comprising a) a primary anti-CD44 antibody that specifically binds to a cellular epitope (CD44) on the target cancer cells (MBD-MB-231) conjugated to biotin under conditions that generate primary antibody-target cell complexes; contacting the primary anti-CD44 antibody-target cells in the undiluted sample with a plurality of buoyancy reagents (albumin microbubbles: MBs), each buoyancy reagent comprising streptavidin bound to the buoyancy reagent in an avidin-biotin system (targeted biotin-MBs), wherein the SA binds to the biotinylated primary st full ¶; Figure 1; p. 6); centrifuging the buoyant reagent- attached target cell mixture to generate stratified diluted buoyant reagent- attached target cell mixture; and removing the buoyant reagent- attached target cell mixture using a pipet or syringe into an Eppendorf tube (Abstract; p. 5, 1st & 2nd full ¶);  Liao et al. teach isolating the target cells from the buoyant reagent- attached target cells by sonication to degas the microbubbles (p. 4, last full ¶).  
	Xiaoyu Shi (Buoyancy-based separation of antigen-specific T cells. University of California San Diego Electronic Theses and Dissertations. Retrieved from https://escholarship.org/uc/item/9g97509x. Abstract Only (2016)) teaches isolating antigen-specific CD4T cells using buoyant lipid microparticle (microbubble) reagent attached to MCHII molecules and then subjecting the mixture to centrifugation to separate and isolate the antigen-specific CD4T cells.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 12, 2021